EXHIBIT 1 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT, dated as of July 17, 2007 (the “Agreement”) among Grill Concepts, Inc., a Delaware corporation (the “Company”), the Investors (as herein defined), Oppenheimer & Co. Inc., as senior placement agent (“Oppenheimer”), and Roth Capital Partners, LLC, as co-placement agent (together with Oppenheimer, the “Placement Agents”, and collectively, with Oppenheimer and the Investors, the “Stockholders”). The Company has agreed to issue and sell, and the Selling Stockholder (as defined in the Subscription Agreements) has agreed to sell (the “Offering”), to the Investors upon the terms set forth in the Subscription Agreements (as defined below) (i) shares of Common Stock (as defined below) of the Company and (ii) Warrants (as defined below) to purchase shares of Common Stock of the Company.In connection with such Offering, the Company also agreed to issue warrants to purchase shares of Common Stock to the Placement Agents as part of their commissions.The Company and the Stockholders deem it to be in their respective best interests to set forth their rights in connection with public offerings and sales of the Common Stock and are entering into this Agreement as a condition to and in connection with the Investors entering into the Subscription Agreements. NOW, THEREFORE, in consideration of the premises and mutual covenants and obligations hereinafter set forth, the Company and the Stockholders hereby agree as follows: Section 1.Definitions. As used in the Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person, any other Person that (a) directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with, such specified Person, (b) is an officer, director, general partner, trustee or manager of such Person, or of a Person described in clause (a) of this sentence, or (c) is a Relative of such specified Person or of an individual described in clause (a) or (b) of this sentence.As used in this definition, “Relative” means with respect to any individual, (i) such individual’s spouse, (ii)any direct descendent, parent, grandparent, great grandparent or sibling (in each case, whether by blood or adoption) of such individual or such individual’s spouse, and (iii) any spouse of a Person described in clause (ii) of this sentence. “Business Day” means any day other than a Saturday or Sunday or any day on which banks in the State of New York are required or authorized to be closed. “Commission” means the Securities and Exchange Commission or any other agency at the time administering the Securities Act. “Closing Date” has the meaning set forth in the Subscription Agreements. “Common Stock” means the common stock, $0.00004 par value per share, of the Company. 1 “Deemed Underwriter Inspectors” shall have the meaning set forth in Section 3(s). “Effective Date” shall have the meaning set forth in Section 2(a). “Effectiveness Date” means, with respect to the Registration Statement required to be filed pursuant to Section 2 hereunder, the earlier of (a) the 90th calendar day following the date hereof (or 120th calendar day following the date hereof in the event of a full review by the Commission) and (b) the fifth (5th) Business Day following the date on which the Company is notified by the Commission that the Registration Statement will not be reviewed or is no longer subject to further review and comments. “Effectiveness Period” shall have the meaning set forth in Section 2(a). “Electing Holder” shall have the meaning set forth in Section 3(a). “Electing Holder Questionnaire” shall have the meaning set forth in Section 2(a). “Event” shall have the meaning set forth in Section 2(b). “Event Date” shall have the meaning set forth in Section 2(b). “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any successor statute, and the rules and regulations of the Commission promulgated thereunder, all as the same shall be in effect from time to time. “Filing Date” means, with respect to the Registration Statement required to be filed pursuant to Section 2 hereunder, the earlier of (i) the date on which the Registration Statement is deemed to be filed initially with the Commission and (ii) the 30th calendar day following the date hereof. “Free Writing Prospectus” means a free writing prospectus as defined in Rule 405 under the Securities Act. “Investors” means the holders of Restricted Shares identified on Annex I hereto and includes any successor to, or assignee or transferee of, any such Person who or which agrees in writing to be treated as an Investor hereunder and to be bound by the terms and comply with all applicable provisions hereof. “Issuer Free Writing Prospectus” means an issuer free writing prospectus as defined in Rule 433 under the Securities Act. “Permitted Free Writing Prospectus” shall have the meaning set forth in Section 6. “Person” shall be construed in the broadest sense and means and includes a natural person, a partnership, a corporation, an association, a joint stock company, a limited liability company, a trust, a joint venture, an unincorporated organization and any other entity and any federal, state, municipal, foreign or other government, governmental department, commission, board, bureau, agency or instrumentality, or any private or public court or tribunal. 2 “Placement Agents” has the meaning set forth in the Preamble to this Agreement. “Placement Agent Warrants” means the warrants to purchase 85,000 shares of Common Stock in the aggregate issued to the Placement Agents in connection with this Offering. “Prospectus” means the prospectus included in the Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A, as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Shares covered by the Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “Registrable Shares” means the Restricted Shares purchased by the Investors pursuant to the Subscription Agreements, the Restricted Shares underlying the Warrants, and the Restricted Shares underlying the Placement Agent Warrant. “Registration Statement” means the registration statement(s) required to be filed pursuant to Section 2 hereunder, including the Prospectus, amendments and supplements to the registration statement(s) or Prospectus, including pre- and post-effective amendments, and all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in the Registration Statement. “Restricted Shares” means shares of Common Stock, shares of Common Stock issued as a dividend or other distribution with respect to or in exchange for or in replacement of shares of Common Stock, and shares of Common Stock issuable upon exercise, exchange or conversion of any other securities which by their terms are exercisable or exchangeable for or convertible into Common Stock (including exercised or unexercised warrants for Common Stock and including the Warrant Shares (as defined in the Subscription Agreements)).As to any particular Restricted Shares held by a Stockholder, once issued, such Restricted Shares shall cease to be Restricted Shares when (i) all such shares of Common Stock have been disposed of pursuant to such effective registration statement, (ii) all such shares of Common Stock are eligible to be sold or distributed pursuant to Rule 144(k) in a single transaction by such Stockholder, or (iii) they shall have ceased to be outstanding. “Rule 144” means Rule 144 promulgated under the Securities Act or any successor rule thereto or any complementary rule thereto (including, without limitation, Rule 144A). “Rule 405” means Rule 405 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. 3 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Rule 424” means Rule 424 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Rule 430A” means Rule 430A promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Securities Act” means the Securities Act of 1933, as amended, or any successor statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect from time to time. “Stockholder” has the meaning set forth in the Preamble to this Agreement. “Subscription Agreements” means, collectively, the separate Subscription Agreements dated as of July 2, 2007, among the Company, the selling stockholder party thereto, and each of the Investors, as the same may be modified, supplemented or amended from time to time. “Trading Day” means a day on which the Common Stock is trading on a Trading Market. “Trading Market” means the following markets or exchanges on which the Common Stock is listed or quoted for trading on the date in question: the Nasdaq Capital Market, the New York Stock Exchange, the Nasdaq Global Market or the Nasdaq Global Select Market. “Unit Price” has the meaning set forth in the Subscription Agreements. “Warrants” means the warrants to purchase Common Stock of the Company issued pursuant to the Subscription Agreements, as they may be amended from time to time. Section 2.Mandatory Registration. (a)As soon as practicable, but in no event later than the Filing Date, the Company shall prepare and file with the Commission a Registration Statement covering the resale of all of the Registrable Shares for an offering to be made on a continuous basis pursuant to Rule 415. The Registration Statement required hereunder shall be on Form S-3 (except if the Company is not then eligible to register for resale the Registrable Shares on Form S-3, in which case the Registration Statement shall be on another appropriate form in accordance with Section 2(e) below). The Registration Statement required hereunder shall contain (except if otherwise directed by the Stockholders) the “Plan of Distribution” attached hereto as Annex A.Each Stockholder agrees to furnish to the Company a completed questionnaire in the form attached to the Agreement as Annex B (an “Electing Holder Questionnaire”) not less than five (5) Trading Days prior to the Filing Date. No Registrable Shares held by any of the Placement Agents shall be included in the Registration Statement if to do so would adversely affect any of the other Stockholders. 4 Subject to Section 2(b), the Company shall use its best efforts to cause the Registration Statement to be declared effective under the Securities Act (unless it becomes effective automatically upon filing) as promptly as possible after the filing thereof (but such effectiveness date shall not be later than the Effectiveness Date), and shall use its best efforts to keep such Registration Statement continuously effective under the Securities Act (including the filing of any necessary amendments, post-effective amendments and supplements) until such date when there are no longer any Registrable Shares outstanding (the “Effectiveness Period”).The Company shall telephonically request effectiveness of the Registration Statement (unless it becomes effective automatically upon filing) as of 2:00 pm Pacific Time on a Trading Day.The Company shall promptly notify each of the Stockholders via facsimile or email of the effectiveness of a Registration Statement on the same Trading Day that the Company telephonically confirms effectiveness with the Commission (if possible, otherwise as soon as practicable on the following Trading Day), which shall be the date requested for effectiveness of a Registration Statement (the “Effective Date”), unless the Registration Statement becomes automatically effective upon filing, in which case the “Effective Date” shall be the date on which the Registration Statement was filed.The Company shall, by 6:30 am Pacific Time on the Trading Day immediately after the Effective Date, file a Rule 424(b) prospectus with the Commission. (b)If: (1) the Registration Statement is not filed on or prior to the Filing Date (it being understood that if the Company files the Registration Statement without affording the Investors the opportunity to review and comment on the same as required by Section 3(c), the Company shall not be deemed to have satisfied Section 2(b)(1)); or (2) the Registration Statement does not become automatically effective or is not declared effective by the Commission on or before the Effectiveness Date, (3) the Company fails to file a Rule 424(b) prospectus in accordance with Section 2(a) above (whether or not such a prospectus is technically required by such rule), (4) after the Effective Date (other than during an Allowable Grace Period) a Registration Statement ceases for any reason to remain continuously effective as to all Registrable Shares for which it is required to be effective or the Investors are not permitted to utilize the Prospectus therein to resell such Registrable Shares, or (5) the Company’s Common Stock is suspended, delisted (including a failure to timely list the Registrable Shares) or fails to be quoted on any Trading Market while Registrable Shares are still held by any Investor (provided that any such suspension, delisting or failure to be quoted which did not directly arise out of or result from any action or inaction of the Company shall not be deemed to be a suspension or delisting for purposes of this clause (5)) (any such failure or breach being referred to as an “Event,” and for purposes of Section 2(b)(1), Section 2(b)(2), Section 2(b)(3), Section 2(b)(4) or Section 2(b)(5) the date on which such breach occurs, and for purposes of Section 2(b)(4) if an Allowable Grace Period applied, the date on which the Allowable Grace Period is exceeded, being referred to as an “Event Date”), then in addition to any other rights or remedies the Investors may have hereunder or under applicable law, each Investor shall receive from the Company,on the Event Date and each thirty (30) day anniversary of the Event Date until the applicable Event is cured, as partial damages and not as a penalty, cash in an amount equal to 1.0% of the Aggregate Purchase Price (as defined in the Subscription Agreements) paid by such Investor pursuant to such Investor’s Subscription Agreement.For purposes of the preceding sentence, the applicable Event shall be deemed to be cured on: (A) in the case of Section 2(b)(1), the date on which such Registration Statement is filed, (B) in the case of Section 2(b)(2), the date on which such Registration Statement becomes effective, (C)in the case of Section 2(b)(3), the date on which such prospectus is filed, (D) in the case of Section 2(b)(4), the date on which such 5 Registration Statement becomes effective again or any Prospectus becomes usable again, as applicable, and (E) in the case of Section 2(b)(5), the date on which the Common Stock is listed or quoted or again listed or quoted on a Trading Market or on which the suspension ends (as the case may be). Such payments shall be made to each Investor in cash not later than three (3) Business Days following the Event Date or end of each thirty (30) calendar day period, as applicable.If an Event is cured prior to any thirty (30) day anniversary of the applicable Event Date, then such payment shall be made to each Investor in cash not later than three (3) Business Days following such cure.If the Company fails to pay any partial damages pursuant to this Section in a timely manner to any Investor, the Company will pay interest thereon at a rate of 1.5% per month (or such lesser maximum amount that is permitted to be paid by applicable law) to such Investor, accruing daily from the date such partial damages are due until such amounts, plus all such interest thereon, are paid in full. The partial damages pursuant to the terms hereof shall apply on a daily pro rata basis for any portion of a month prior to the cure of an Event. (c)In the event that, in the good faith judgment of the Company’s Board of Directors, it is advisable to suspend use of an effective Registration Statement or Prospectus therein due to pending material developments or other events that have not yet been publicly disclosed and as to which the Company’s Board of Directors believes public disclosure would be detrimental to the Company, (i) the Company shall notify allStockholders to such effect, and, upon receipt of such notice, (ii) each of theStockholders shall immediately discontinue any sales ofRegistrable Shares pursuant to such Registration Statement and/or Prospectus until each of such holders has received copies of a supplemented or amended prospectus or until theholders are advised in writing by the Company that the then current prospectus may be used and has received copies of any additional or supplemental filings that are incorporated or deemed incorporated by reference in such prospectus (such period is referred to herein as a “Grace Period”).
